DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 01/07/22 has been acknowledged. 
Applicant amended Claims 20-21, 42, cancelled Claims 31-39 and 45-46, and added new Claims 47-48.

Status of Claims
Claims 1-19, 22-23, and 28-29 were cancelled earlier.
Claims 20-21, 24-27, 30, 40-44, and 47-48 are examined on merits herein.

Allowable Subject Matter
Claims 20-21, 24-27, 30, 40-44, and 47-48 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 20: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “forming the trench comprises severing the carrier only in areas of the trenches to be formed”, in combination with other limitations of the claim.
Re Claim 42: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “molded bodies formed from the molding compound and connected to each other by the molding compound”, in combination with other limitations of the claim.
Re Claim 48: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “structuring the carrier additionally comprises removing a part of the electrically insulating material”, in combination with other limitations of the claim.
Re Claims 21, 24-27, 30, 40-41, 43-44, and 47: Claims 21, 24-27, 30, 40-41, 43-44, and 47 are allowed due to dependency on Claim 20 or Claim 42.
The prior art of record include: Brandl et al (US 2017/0062382), Donato et al. (US 2016/0215955), Li (US 2010/0067216), Loh et al. (US 2008/044934), Sakai (US 2014/0004634).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/03/22